UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 29, 2013 (January 29, 2013) WILESS CONTROLS INC. Formerly, iMetrik M2M Solutions, Inc. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-54093 (Commission File No.) 3450 St. Denis, Suite 202 Montreal, Quebec, CanadaH2X 3L3 (Address of principal executive offices and Zip Code) (514) 904-2333 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE. On January 29, 2013, we have announced that we have entered into a strategic alliance with Metropolitan Industries Inc. of Romeoville, Illinois (“Metropolitan”) (www.metropolitanind.com). ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. Exhibit Document Description Press release dated January 29, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 29th day of January, 2013. WILESS CONTROLS INC. BY: MICHEL ST-PIERRE Michel St-Pierre President, Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer, Secretary, Treasurer and sole member of the Board of Directors -2-
